Exhibit 10.37

 

EXECUTIVE SEVERANCE RELEASE AND WAIVER

 

 

I.  RECITALS

 

A. This AGREEMENT, which is effective on the EFFECTIVE DATE, is by and
between Newmont International Services Limited and Laurie Brlas hereinafter
“EMPLOYEE.”

 

B. In consideration of the promises contained in this AGREEMENT,  NEWMONT and
EMPLOYEE agree as follows:

 

II.  DEFINITIONS

 

The following definitions shall be applicable for the purposes of only this
AGREEMENT:

 

A.



“AGREEMENT” means this Severance Release and Waiver.

 

B. “CLAIMS” means any debt, obligation, demand, application for attorneys’ fees
and/or dispute resolution costs, cause of action, judgment, controversy or claim
of any kind whatsoever between EMPLOYEE and NEWMONT, whether arising under
common law or statute, including but not limited to claims for breach of
contract (express or implied), quasi-contract, promissory estoppel, tort, fraud,
misrepresentation, discrimination or any other legal theory; disputes relating
to the employment relationship between the parties, termination thereof, or the
interpretation of this AGREEMENT; any and all debts, obligations, claims,
demands, compensation, or rights under the company’s employee benefit plans;
claims under Title VII of the Civil Rights Act of 1964, as amended;  claims
under the Civil Rights Act of 1991; claims under the Family and Medical Leave
Act of 1993; claims under the Age Discrimination in Employment Act of 1967, as
amended; claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988;
claims under the Americans with Disabilities Act of 1990, as amended; claims
under the Employee Retirement Income Security Act of 1974, as amended; claims
under the Worker Adjustment and Retraining Notification Act; or any other
applicable federal, state, or local statute or ordinance, excluding claims for
workers’ compensation benefits and claims under the Fair Labor Standards Act of
1938, as amended.







--------------------------------------------------------------------------------

 



C. “COMPANY INFORMATION” means any confidential legal, financial, marketing,
business, technical, or other information, including specifically but not
exclusively, information which EMPLOYEE prepared, caused to be prepared, or
received in connection with EMPLOYEE’s employment with NEWMONT, such as
management and business plans, business strategies, software, software
evaluations, trade secrets, personnel information, marketing methods and
techniques, and any of the above-recited information as it relates to NEWMONT. 
COMPANY INFORMATION does not include: (a) information or knowledge which may
subsequently come into the public domain after the termination of EMPLOYEE’s
employment other than by way of unauthorized disclosure by EMPLOYEE;
(b) information or knowledge which EMPLOYEE is required to disclose by law or
order of a governmental agency or court after timely notice has been provided to
NEWMONT of such order; or (c) compensation and benefits information. 

 

D. “EFFECTIVE DATE” means the first date upon which all of the following have
occurred:  (1) EMPLOYEE has executed this AGREEMENT; (2) the revocation period,
if any, has expired without revocation by EMPLOYEE; (3) the executed agreement
has been timely returned to Lori Ann Kocon, Employee Relations, Human Resources,
Newmont, 6363 South Fiddlers Green Circle, Suite 800, Greenwood Village,
CO  80111; and (4) any CLAIMS by EMPLOYEE have been withdrawn and dismissed with
prejudice.

 

E. “EMPLOYEE” means Laurie Brlas.

 

F. “NEWMONT” means Newmont International Services Limited and any predecessor or
current or former subsidiary, parent, affiliated company, or successor of any of
them, or benefit plan maintained or participated in by any of them, and the
current and former directors, officers, employees, shareholders and agents of
any or all of them, unless otherwise specifically stated in this AGREEMENT.

 

G. “NEWMONT PROPERTY” shall include, but not be limited to, keys, access cards,
files, memoranda, reports, software, credit cards, computer disks, instructional
and management manuals, books, cellular phones, blackberries and computer
equipment of NEWMONT.





-  2  -

--------------------------------------------------------------------------------

 



III.  COVENANTS

 

A. Separation from Employment.  EMPLOYEE shall be separated from employment with
NEWMONT, effective December 31, 2016 (“DATE OF SEPARATION”). 

 

B. Severance Benefits to EMPLOYEE.  Contingent upon execution of this AGREEMENT
without revocation, NEWMONT will provide to EMPLOYEE a payment, less all
applicable local, state, and federal withholding taxes, and benefits pursuant to
the provisions of the Executive Severance Plan of Newmont, and benefits as a
terminated eligible employee of the applicable Newmont Annual Incentive
Compensation Program as of the DATE OF SEPARATION.    Both amounts shall be
paid sixty  (60) days after the DATE OF SEPARATION,  unless the benefits under
the applicable Newmont Annual Incentive Compensation Program are not yet known,
in which case, such benefits shall be paid according to the timing in the
applicable Newmont Annual Incentive Compensation Program.    Notwithstanding the
foregoing, all payments and benefits provided for under this Section shall be
paid no later than the fifteenth (15th) day of the third month following the
calendar year in which the EMPLOYEE’S right to payment under this AGREEMENT is
no longer subject to a substantial risk of forfeiture or, with respect to the
continuation of certain health and welfare benefits, the EMPLOYEE’S applicable
COBRA period or as otherwise provided in the Executive Severance Plan of
Newmont.

 

C. No Other Payments.  Payment of all sums set forth in this AGREEMENT shall
discharge all obligations of NEWMONT to EMPLOYEE, and EMPLOYEE waives all rights
to other compensation and benefits including specifically, but not exclusively,
salaries, bonuses, benefits of whatsoever kind and description, and allowances
for perquisites, but excluding all vested rights pursuant to any applicable
pension or retirement savings plan of NEWMONT.  Any stock options or unvested
restricted units granted prior to the EFFECTIVE DATE of this AGREEMENT are
governed by the severance clause of the applicable award agreement or plan
document if there is no award agreement and the timing of such payments shall
conform with the provisions in paragraph III.B above, unless otherwise required
under the applicable award agreement or plan document.

 

 

D. Return and Protection of COMPANY INFORMATION.  EMPLOYEE will not use or
disclose COMPANY INFORMATION at any time subsequent to the EFFECTIVE DATE of
this AGREEMENT,  except as required by law or in connection with the reporting
of possible violations of federal law or regulation to any governmental agency
or entity.  EMPLOYEE will, by the DATE OF SEPARATION, return to NEWMONT all
NEWMONT PROPERTY with the exception that EMPLOYEE shall be entitled to retain
her COMPANY issued I-phone, I-pad and laptop after removal of all COMPANY
INFORMATION from such devices by COMPAY and all documents and other material
containing COMPANY INFORMATION.  EMPLOYEE will not retain copies or excerpts of
COMPANY INFORMATION.  EMPLOYEE will not disclose COMPANY INFORMATION at any time
prior to the EFFECTIVE DATE of this AGREEMENT, except as required in the course
of EMPLOYEE’s employment with NEWMONT.  EMPLOYEE acknowledges that this
paragraph is a material term of this

-  3  -

--------------------------------------------------------------------------------

 



AGREEMENT.  Accordingly, in the event of a breach of this paragraph by EMPLOYEE,
in addition to any other remedy available to NEWMONT,  NEWMONT may cease any
remaining payments otherwise due EMPLOYEE under this AGREEMENT and will be
entitled to injunctive relief and damages against EMPLOYEE.

 

E. Release of Claims By EMPLOYEE.  As a material inducement to NEWMONT to enter
into this AGREEMENT,  EMPLOYEE, as a free and voluntary act, hereby forever
releases and discharges NEWMONT from, and covenants not to sue NEWMONT for,
CLAIMS which EMPLOYEE might have or assert against NEWMONT (1) by reason of
EMPLOYEE’S employment and/or termination of employment by NEWMONT and all
circumstances related thereto; or (2) by reason of any other matter, cause or
thing whatsoever which may have occurred between EMPLOYEE and NEWMONT prior to
the EFFECTIVE DATE of this AGREEMENT, excluding claims regarding EMPLOYEE’s
vested pension benefits.  With respect to any charges of discrimination filed
with any federal, state or local agency, pending or otherwise, arising from or
related to EMPLOYEE’S employment or termination of employment with NEWMONT,
 EMPLOYEE acknowledges that EMPLOYEE knowingly and voluntarily waives his or her
right to seek individual relief on his or her own behalf.    EMPLOYEE further
acknowledges and agrees that nothing in this Agreement prevents EMPLOYEE from
filing a charge with the Equal Employment Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the Mine
Safety and Health Administration, the Securities and Exchange Commission or any
other administrative agency if applicable law requires that EMPLOYEE be
permitted to do so; however, EMPLOYEE understands and agrees that EMPLOYEE is
waiving the right to any monetary recovery in connection with any such complaint
or charge that EMPLOYEE may file with an administrative agency.

 

F. Tax Liability.  EMPLOYEE and NEWMONT agree that, in the event any taxing
authority determines that amounts paid pursuant to this agreement are taxable
beyond any amount withheld by NEWMONT,  EMPLOYEE is solely responsible for the
payment of all such taxes and penalties assessed against EMPLOYEE, except for
legally mandated employer contributions, and that NEWMONT has no duty to defend
EMPLOYEE against any such tax claim, penalty or assessment.  EMPLOYEE agrees to
cooperate in the defense of any such claim brought against NEWMONT.  NEWMONT
agrees to cooperate in the defense of any such claim brought against EMPLOYEE.

 

G. Affirmation of Correct Wages under FLSA.    EMPLOYEE affirms that NEWMONT has
paid correct wages to EMPLOYEE under the Fair Labor Standards Act of 1938, as
amended.

 

H. Nonsolicitation of Employees.  EMPLOYEE agrees that EMPLOYEE will not for a
period of one (1) year immediately following the date of separation of
employment from NEWMONT, for any reason, either on EMPLOYEE’s own account or in
conjunction with or on behalf of any other person or entity whatsoever, directly
or indirectly induce, solicit, or entice away any person who, at any time during
the three (3) months immediately preceding the date of separation of employment
from NEWMONT, is a managerial level employee of NEWMONT (including, but not
limited to, any executive,

-  4  -

--------------------------------------------------------------------------------

 



director‑level employee, manager, or any equivalent or successor term for any
such employee.)

 

IV.  ADDITIONAL PROVISIONS

 

A. EMPLOYEE Cooperation. As a free and voluntary act, EMPLOYEE agrees after
EMPLOYEE’s separation to cooperate at NEWMONT’S expense with any investigations
or lawsuits involving NEWMONT on matters where EMPLOYEE had specific knowledge
or responsibility.  EMPLOYEE will be reimbursed at a rate equal to his or her
final base salary computed on an hourly basis.  EMPLOYEE shall make himself or
herself available at NEWMONT’S expense for any litigation, including
specifically, but not exclusively, preparation for depositions and trial. 
EMPLOYEE will not receive reimbursement for time spent testifying in depositions
or trial.  EMPLOYEE agrees not to assist or provide information in any private
litigation against NEWMONT, except as required under law or formal legal process
after timely notice is provided to NEWMONT to allow NEWMONT to take legal action
with respect to the request for information or assistance.  Nothing in this
AGREEMENT shall restrict or preclude EMPLOYEE from, or otherwise influence
EMPLOYEE in, reporting possible violations of federal law or regulation to a
governmental agency or entity, or participating in or testifying fully and
truthfully in legal or administrative proceedings against NEWMONT.

 

B. Severability.  In case any one or more of the provisions of this AGREEMENT
shall be found to be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired.  Further, any provision
found to be invalid, illegal or unenforceable shall be deemed, without further
action on the part of the parties hereto, to be modified, amended and/or limited
to the minimum extent necessary to render such clauses and/or provisions valid
and enforceable. 

 

C. Entire Agreement.  This AGREEMENT supersedes all prior written and verbal
promises and agreements between the parties with the exception of any agreement
involving intellectual property, trade secrets or other confidential
information.  This AGREEMENT together with any agreement involving intellectual
property, trade secrets or other confidential information constitute all
agreements between the parties and may be amended, modified or superseded only
by a written agreement signed by both parties.  No oral statements by any
employee of NEWMONT shall modify or otherwise affect the terms and provisions of
this AGREEMENT.  

 

D. Governing Law.  This AGREEMENT shall be construed in accordance with the laws
of the State of Colorado. 

 

E. No Admission of Liability.  NEWMONT denies that it has taken any improper
action against EMPLOYEE in violation of any federal, state, or local law or
common law principle.  The parties agree that this AGREEMENT shall not be
admissible in any proceeding as evidence of any improper conduct by NEWMONT. 

 



-  5  -

--------------------------------------------------------------------------------

 



F. Free and Voluntary Act. This release means, in part, that EMPLOYEE gives up
all rights to damages and/or money based upon any claims against NEWMONT of age
discrimination that arise through the date this AGREEMENT is signed.  EMPLOYEE
acknowledges that EMPLOYEE has been given at least forty-five (45) days to
consider this AGREEMENT and that EMPLOYEE has been advised to consult with an
attorney prior to signing this AGREEMENT.  EMPLOYEE may waive the balance of the
forty-five (45) day consideration period by signing this AGREEMENT
sooner.  EMPLOYEE further acknowledges that by law EMPLOYEE has the right to
revoke (that is, cancel) this AGREEMENT within seven (7) calendar days of
signing it.  To be effective, EMPLOYEE’S revocation must be in writing and
tendered to Lori Kocon, Employee Relations, Human Resources, Newmont, 6363 South
Fiddlers Green Circle, Suite 800, Greenwood Village, CO  80111, either by mail
or by hand delivery within the seven (7) day period.  If by mail, the revocation
must be:  1) postmarked within the seven (7) day period; 2) properly addressed;
and 3) sent by Certified Mail, Return Receipt Requested.  In the event that
EMPLOYEE exercises this right to revoke, EMPLOYEE is not entitled to any
benefits or payments contemplated in this AGREEMENT.

 

G. No Other Representations.  EMPLOYEE acknowledges that no promises or
representations have been made to induce EMPLOYEE to sign this AGREEMENT other
than as expressly set forth herein and that EMPLOYEE has signed this AGREEMENT
as a free and voluntary act.

 

 

THIS IS A RELEASE – BY SIGNING, YOU ARE ACKNOWLEDGING THAT YOU HAVE READ,
UNDERSTAND, AND AGREE TO THE TERMS SET FORTH ABOVE.  BEFORE SIGNING YOU SHOULD
READ CAREFULLY

AND CONSULT WITH AN ATTORNEY

 

 

 

 

 

 

 

 

NEWMONT

EMPLOYEE

 

 

 

 

 

 

By:/s/ Nancy Lipson

/s/ Mary Laurie Brlas

Title:Vice President

 

Date:1-3-17

Date: 12/31/16

 

 

 



-  6  -

--------------------------------------------------------------------------------